 Case 2:21-cr-20021-PKH Document 22              Filed 08/26/21 Page 1 of 1 PageID #: 47




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF

v.                               CASE NO. 2:21-CR-20021-001

JASMINE MOLINA                                                                    DEFENDANT

                                           ORDER

       The Court ADOPTS the report and recommendation (Doc. 21) entered in this case and

accepts Defendant’s plea of guilty to Count 1 of the indictment. The Defendant is hereby adjudged

GUILTY of the offense.

       IT IS SO ORDERED this 26h day of August, 2021.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES III
                                                           U.S. DISTRICT JUDGE
